Citation Nr: 0318041	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-01 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for nasal septal deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to July 
1966.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  The case was previously before the 
Board and was remanded in April 2000.


REMAND

The Board acknowledges that the RO did obtain a second 
medical examination and opinion with regard to the question 
of whether the veteran's nasal septal deformity was related 
to a preservice injury or a claimed inservice injury.  The 
March 2003 VA examiner concluded that the veteran had a 
disorder prior to a claimed inservice injury.  However, the 
examiner did not offer an opinion as to whether or not there 
was an increase in severity during service beyond the natural 
progression of the disorder as directed in the Board's April 
2000 remand.  Further action is therefore necessary before 
the Board may proceed with appellate review. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The claims file should be made 
available to the VA examiner who examined 
the veteran on March 25, 2003, and 
request that he or she review the 
examination report as well as the other 
pertinet evidence of record, including 
the veteran's service medical records.  
The examiner should offer an opinion as 
to whether there was an increase in 
severity of the nasal septal deformity 
during service beyond the natural 
progress of the disorder.  A detailed 
rationale should be furnished.  If the 
examiner who conducted the March 25, 
2003, examination is no longer available, 
the RO should forward the claims file to 
an appropriate specialist for review and 
an opinion as to whether whether there 
was an increase in severity of the nasal 
septal deformity during service beyond 
the natural progress of the disorder.  

2.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection is warranted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  
  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



